Citation Nr: 0917421	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-14 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for varicose veins and left leg phlebitis.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and G.W.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The Veteran served on active duty from December 1963 until 
June 1965.

In August 1975, the RO received the Veteran's claim of 
entitlement to service connection for varicose veins.  A 
September 1975 RO rating decision denied the Veteran's claim.  
He did not appeal.

The Veteran's requests to reopen his previously denied claim 
were denied by the RO in December 1985 and in May 1993.  In 
December 2001, the RO again denied the Veteran's request to 
reopen his previously denied claim.  The Veteran disagreed 
with that rating decision.  A Statement of the Case (SOC) was 
issued in June 2002; however, the Veteran did not perfect an 
appeal by filing a substantive appeal [VA Form 9 or similar].  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.302 (2008) .

In October 2004, the Veteran filed a new request to reopen 
his claim of entitlement to service connection for bilateral 
varicose veins with left leg phlebitis.  In the above-
mentioned October 2005 rating decision, the RO again denied 
the Veteran's claim.  The Veteran disagreed with this 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the Veteran's substantive appeal 
in May 2006.

In April 2007, the Veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the Veteran's VA claims folder.

In August 2007, the Board remanded the Veteran's claim for 
additional procedural development.  A supplemental statement 
of the case (SSOC) was issued in December 2008 by the VA 
Appeals Management Center (AMC), which continued the denial 
of the claim.  The case is once again before the Board. 

Issue not on appeal 

In an August 2006 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
bipolar disorder.  To the Board's knowledge, the Veteran has 
not disagreed with that decision.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  In an unappealed December 2001 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for varicose veins with left leg phlebitis. 

2.  The evidence received since the December 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for varicose veins with left leg phlebitis. 


CONCLUSIONS OF LAW

1.  The December 2001 decision which denied the Veteran's 
claims of entitlement to service connection for varicose 
veins with left leg phlebitis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the December 2001 RO decision, new and material 
evidence has not been received to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for varicose veins with left leg phlebitis; the benefit 
sought on appeal remains denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
varicose veins and left leg phlebitis.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence which is sufficient to reopen his claim, 
which was denied by the RO on several occasions in the past, 
most recently in a December 2001 decision.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In August 2007, the Board remanded the case to the AMC in 
order to provide the Veteran proper notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) as explained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran's claim was 
then to be readjudicated.

The record reveals that the AMC mailed the Veteran additional 
notice letters which conformed to the holding in Kent on 
September 6, 2007 and July 15, 2008.  The claim was then 
readjudicated via the December 2008 SSOC.  Thus, the Board's 
remand instructions have been fully complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Board observes that the Veteran was 
informed of the relevant law and regulations pertaining to 
his claims in a letter from the RO dated July 15, 2008, which 
specifically detailed the evidentiary requirements for new 
and material evidence to reopen a previously-denied service 
connection claim.  A September 6, 2007 letter informed the 
Veteran of the evidentiary requirements for service 
connection.

The July 2008 VCAA letter informed the Veteran that his 
previous claim of entitlement to service connection for a 
bilateral varicose veins and left leg phlebitis was denied 
and that this decision was final.  He was informed that in 
order for VA to reconsider this issue, he must submit "new 
and material evidence."  Specifically, he was advised that 
new evidence consists of evidence that has been "submitted 
to the VA for the first time. New evidence can be documents, 
statements from lay persons, medical reports or other similar 
evidence."  Material evidence was explained as evidence that 
relates to an unestablished fact necessary to substantiate 
his claim.  The July 2008 VCAA letter further informed the 
Veteran that: "New and material evidence must raise a 
reasonable possibility of substantiating your claim. The 
evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously decided your claim."  
This language complies with the holding of the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  See also 38 C.F.R. 
§ 3.156 (2008).

The Board notes that the language used in the July 2008 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156. The Board further notes that the Veteran was 
provided with specific notice as to why his claim was denied 
and what evidence would be material to his claim in the last 
final denial of record.  The RO informed the Veteran: "Your 
claim was previously denied because . . . [the] condition was 
neither incurred in nor was aggravated by your military 
service.  Therefore, the evidence you submit must relate to 
this fact." As such, the Veteran was advised of the bases 
for the previous denial and what evidence would be necessary 
to reopen the claim.  See Kent, supra. 

The RO informed the Veteran in July 2008 that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The July 2008 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the July 2008 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced July 2008 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the July 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Kent notice.  
Specifically, since the Veteran's claim was readjudicated in 
the December 2008 SSOC, following the issuance of the July 
2008 letter, the essential fairness of the adjudication was 
not affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).   

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was noted in the Introduction, the Veteran and his 
representative appeared before the undersigned VLJ and 
presented personal testimony in support of his claim in April 
2007.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in October 2004, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

Factual Background 

The "old" evidence 

When the Veteran's claim for entitlement to service 
connection for varicose veins with left leg phlebitis was 
denied by the RO in December 2001, the record contained the 
Veteran's service treatment records, VA treatment records, a 
lay statement, a private medical statement and a VA 
examination report. 

The Veteran's service treatment records indicate that the 
Veteran fell approximately 23 feet, landing on his knees and 
back, in September 1964.  He was treated for difficulty 
breathing as well as back and bilateral ankle pains.  Upon 
separation, the examining physician noted no abnormalities of 
the Veteran's legs, ankles or vascular system.

A VA examination conducted in August 1975, ten years after 
separation, noted that the Veteran had bilateral varicose 
veins.  The examiner noted that the Veteran claimed to have 
developed this disability after his in-service fall.  

A private medical treatment report from N.J.S., M.D. 
indicated that the Veteran had been treated "intermittently 
for injuries sustained in a fall in September 1965."  An 
examination conducted by Dr. N.J.S. revealed "varicosities 
of both ankles with some pain, tenderness and swelling."

The Veteran's VA treatment records that were before the RO in 
December 2001 document a diagnosis of varicose veins and that 
the Veteran related his leg problems to his in-service fall.  
See a November 1992 treatment record. 



The December 2001 rating decision

In the December 2001 rating decision, the RO essentially 
found that the Veteran had not submitted evidence 
demonstrating that his September 1964 in-service fall 
resulted in a the claimed disability [Hickson element (3)].  

The Veteran was informed of the December 2001 rating decision 
in a letter from the RO dated December 7, 2001.  He did not 
perfect an appeal.  

In October 2004, the Veteran requested that his claim be 
reopened.  After the RO denied the Veteran's claim to reopen 
in October 2005 rating decision, this appeal followed.  

Additionally received evidence will be discussed below.

Analysis

The December 2001 rating decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2008).  As 
explained above, the Veteran's claim of entitlement to 
service connection for varicose veins with left leg phlebitis 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2008); 
see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally submitted [i.e., 
after December 2001] evidence bears directly and 
substantially upon the specific matter under consideration. 
i.e., a connection between the Veteran's in-service fall and 
his varicose veins. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.  In this case, the 
RO denied the Veteran's claim because Hickson element (3), 
medical nexus, was lacking  

The evidence associated with the Veteran's claims folder 
since December 2001 includes VA treatment records, statements 
from the Veteran and the April 2007 hearing transcript.  

The recently added VA medical records include several 
treatment reports that document the Veteran's reports of leg 
problems beginning after his in-service injury.  Such reports 
are no different from the Veteran's own contentions, which 
were previously of record.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"].

In statements submitted following the RO's 2001 decision, as 
well as in his April 2007 hearing testimony, the Veteran 
indicated that his varicose veins are due to his 1964 in-
service fall.  Such contentions were contained in his 
previous claims for VA benefits and were previously 
considered and rejected by the RO.  The Veteran's repeated 
contentions are therefore not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  

Moreover, it is now well established that lay persons without 
medical training, such as the Veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

What was, and is, lacking is competent medical evidence which 
suggests that the 
in-service fall caused the Veteran's varicose veins and 
phlebitis.  The Veteran has been accorded ample opportunity 
to such evidence which relates his current leg disability to 
his in-service injury.  He has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
submit evidence in support of his claim]. 

In short, new and material evidence has not been received, 
and the Veteran's claim of entitlement to service connection 
for varicose veins and left leg phlebitis may not be 
reopened.  The benefit sought on appeal remains denied.  


ORDER

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection varicose 
veins and left leg phlebitis is not reopened.  The benefit 
sought on appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


